73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Illes P. CSORBA, Plaintiff--Appellant,v.ITT ELECTRO-OPTICAL PRODUCTS DIVISION, Defendant--Appellee.
No. 95-1393.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995Decided Dec. 26, 1995

Illes P. Csorba, Appellant Pro Se.  Paul Douglas Henson, II, THE CENTER FOR EMPLOYMENT LAW, Roanoke, Virginia, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders that dismissed his claim that he was denied employment because of his national origin and granted summary judgment to the defendant as to his claims under the Age Discrimination in Employment Act, 29 U.S.C. Secs. 621-634 (1988).  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Csorba v. ITT-EOPD, No. CA-94-593-R (W.D.Va. Oct. 24, 1994 and Feb. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED